 

Exhibit 10.2

 

Confidential

 



One Horizon Group, Inc.

Re-pricing of Series A Preferred Term Sheet



 

Issuer:

One Horizon Group, Inc. ("Company")

    Investors:

Current Series A Preferred Shareholders (collectively, the "investors")

   

Proposed Transaction:

 

Adjustment of conversion price and extension of term with regard to seventeen
thousand ninety four shares of Series A redeemable convertible preferred stock
("Convertible Preferred") and adjustment of exercise price of l0'000 Class B
warrants ("Warrants"), collectively referred to as the "Transaction").    

Redemption :

 

The Convertible Preferred shall be redeemable at the option of holders
commencing any time after February 1, 2018 from closing of the Transaction at a
price equal to (the "Original Purchase Price") plus all accrued but unpaid
interest.

   

Adjusted Conversion
Price:

 

The Convertible Preferred will be adjusted to convert into common stock at $.30
per share (i.e. 19.5:1) from $5.85 per share. At Investor's election, Investor
may convert at any time after 12 months from closing. Automatic conversion into
common stock at the 24 month anniversary of the close of the Transaction..
Convertible Preferred shares will convert into common on a 1:1 basis.

   

Coupon Rate:

 

The Convertible Preferred will carry an annual coupon of at the original amount
of 10%, Payable quarterly in cash or shares at the investors election. In the
event that the Preferred remains outstanding beyond the term, any future
interest due shall be paid in shares at the current price of the market at that
time.

 

Closing:

February 16, 2017 

   

Warrants:

 

The Warrants will be adjusted to a new exercise price at closing of the
Transaction. The terms are as follows:

 

 

Warrant

 

Coverage

 

Term

 

Original Exercise Price New
Exercise Price

 

 

Class B

 

10,000 Warrants

 

3 years

 

$4.00                   $ .35

 



 

 

 

Confidential

 

Restrictions
on Conversion
of Convertible Preferred and Exercise of Warrants:

Investors shall not convert Convertible Preferred nor exercise Warrants to the
extent such Investor's beneficial ownership, as defined in Rule 13d-3 under the
Exchange Act, of common stock would exceed 9.99% of the common stock
outstanding.

    Series A
Warrant Adjustment:

As further consideration for entering into the present transaction, the Company
will adjust the existing Series A warrants by reducing the exercise price from
$5.94 to $ .50. In addition the expiration date of the Series A warrants shall
be extended to July 21, 2019.

    Additional
Terms: Subject to such customary additional terms not inconsistent with the
above as agreed between the parties.

 

IN WITNESS WHEREOF, the Parties have executed this Term Sheet

 

One Horizon Group Inc. Series A Preferred Holder    
By:__________________________ By:__________________________    
Name:_______________________ Name:     Title:________________________ Title:    
Dated: _______________________ Dated:

 

 

 

